The Chancellor.
The bill is filed by the administrator of a deceased woman for and in collecting certain money due on a mortgage given to her, which is claimed by Bradford Snell, who alleges that he was her husband, and is her lawful assignee of the mortgage through an assignment made by her to his brother, and by the latter to him, the former assignment having been made merely as part of the means by which the mortgage was to be transferred by her to the alleged husband.
The complainant alleges that before and at the time of the alleged marriage, and from thence up to the time of her death, his intestate was non compos mentis, and that, therefore, the alleged assignment from her to the alleged husband’s brother was and is void, and that there could not have been a lawful marriage between her and the alleged husband.
The defendant, Bradford Snell, has answered, setting up the assignment and the alleged marriage, and denying the *96alleged insanity. On the ease as presented on the bill and answer, and the affidavits annexed thereto, respectively, I am not willing to dissolve the injunction and to permit Bradford Snell to take the money in dispute.
The motion to dissolve is denied, but without costs.